925 F.2d 488
288 U.S.App.D.C. 257
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.D.C. INSURANCE & GUARANTEE ASSOCIATION, An UnincorporatedAssociation, Appellant,v.NATIONAL RAILROAD PASSENGER CORPORATION.
No. 89-7217.
United States Court of Appeals, District of Columbia Circuit.
Feb. 11, 1991.

Before RUTH BADER GINSBURG, BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  Upon full review of plaintiff-appellant's claim for declaratory relief, the court is satisfied that appropriate disposition of the case does not warrant a further opinion.  See D.C.Cir.R. 14(c).  For the reasons well-stated by the district court in its published opinion, District of Columbia Insurance Guaranty Ass'n v. National Railroad Passenger Corp., 721 F.Supp. 1378 (D.D.C.1989), it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).